Citation Nr: 1233379	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-36 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for bilateral sensorineural hearing loss has been submitted and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel





INTRODUCTION

The Veteran served on active duty from September 1942 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined reopening the Veteran's claim seeking entitlement to service connection. 

Subsequently, the RO did reopen the claim and denied it on the merits in an August 2010 Statement of the Case (SOC).  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issue on appeal has been characterized as shown above.

The record has reasonably raised the issue of entitlement to service connection for tinnitus.  This issue has never been considered by the RO, and therefore is not properly before the Board here.  The issue is REFERRED to the RO for proper adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 1946 rating decision denied service connection for bilateral sensorineural hearing loss finding no evidence of a current diagnosis. 

2.  The Veteran did not appeal the May 1946 rating decision and the decision is now final.  

3.  Evidence received since the final May 1946 decision is new and material and raises a reasonable possibility of substantiating the claim.

4.  The Veteran currently has bilateral sensorineural hearing loss and the evidence of record is, at the least, in equipoise with respect to whether the currently diagnosed hearing loss is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

The Veteran's claim was previously denied in a May 1946 rating decision because there was no current medical evidence indicating the Veteran had disabling hearing loss.  Thereafter, the Veteran was afforded VA examinations in June 1949 and April 1954, which evaluated his complaints of hearing impairment.  

Subsequent rating decisions dated July 1949 and May 1954 note reconsideration of the Veteran's claim, but only specifically decide on unrelated issues.  Thus, the Board does not deem these rating decisions as additional prior denials of his hearing loss claim.  Rather, the only rating decision that directly discusses entitlement to service connection for bilateral sensorineural hearing loss prior to the current appeal is the May 1946 rating decision.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The May 1946 rating decision denied the claim finding no current diagnosis of hearing loss.  At that time, the record merely consisted of service treatment records and the Veteran's 1945 claim seeking service connection for "temporary deafness" occurring in Italy in 1944 and "comes back at times."  Service treatment records did not confirm a period of "total deafness," but rather merely showed normal whisper tests on entrance and separation.  

Since May 1946, the claims record contains VA examinations dated in 1949, 1954, and 2010.  The record also contains a private hearing evaluation in December 2009 and the Veteran's contentions further detailing a land mine explosion in 1944 causing his in-service temporary deafness.

The new medical evidence indicates, among other things, the Veteran has a diagnosis of moderate to profound bilateral sensorineural hearing loss.  This evidence is new, material, goes to the basis of the prior final denial, and raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the claim is warranted.

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board concludes the legal presumption is not applicable here because the Veteran was not provided an audiological examination until years after service (only whisper tests, all within normal limits).  There simply is no medical evidence of hearing loss to a compensable degree within one year of separation from service. 

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran claims his hearing loss is attributable to noise exposure in the military and specifically details an incident in 1944 when he was stationed in Italy and his jeep accidentally set off a land mine.  He claims he experienced temporary deafness with blood coming from his ears.  Although his hearing returned, he believes his hearing problems began in-service and continued to worsen through the years.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

The Veteran's DD-214 confirms his MOS as a driver.  His service treatment records further confirm he was stationed in Italy in 1944.  His service treatment records do not, however, show any complaints, treatment or diagnoses of hearing loss or temporary deafness.  The explosion is not noted in his service treatment records.  His entrance and separation examinations find no hearing abnormality, but only whisper tests were conducted at those times.  There are no audiological findings in his service treatment records.

The Veteran first complained of "temporary deafness" stemming from an event occurring in Italy in 1944 on his original 1945 claim form, immediately after separation from the military.  

The RO denied the Veteran's original claim based solely on service treatment records.  He was afforded a VA examination in June 1949, but similar to his service treatment records, the examiner at that time found "no hearing loss (in feet)," and did not actually provide the Veteran with an audiological examination. 

In April 1954, the Veteran was provided with a partial audiological examination with findings as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0-5
25


LEFT
20
10
15



Speech recognition scores were 100 percent bilaterally and the examiner noted, "[the Veteran] says he actually doesn't know how long he has had difficulty with hearing out of his left ear, and that he doesn't believe it had its origin in service.  However, he is very vague about the whole thing."

Despite the odd 1954 report, subsequent statements from the Veteran are consistent with his original 1945 claim.  In various subsequent statements, the Veteran consistently describes a land mine explosion in 1944 while stationed in Italy, which caused temporary deafness and blood from the ears.  Thereafter, he experienced some amount of hearing loss and ringing in his ears that gradually worsened over time.  Aside from the 1954 examiner's synopsis of the Veteran's contentions, the Veteran's description of the 1944 event has never changed.  

Overall, the Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma is conceded.  

The Veteran provided a September 2009 private hearing evaluation in support of his claim.  The examiner diagnosed the Veteran with moderate to profound hearing loss of the right ear and severe to profound hearing loss of the left ear.  The examiner noted the Veteran's in-service incident where in the spring of 1944, he was blown off a 6x6 truck, hit a land mine, and experienced hearing problems, ringing, and blood from the ears.  The private examiner noted the Veteran was not given hearing protection during his military service.  Aside from his World War II service, moreover, the Veteran merely worked in an Army depot for 24 years.  

The VA afforded the Veteran a VA examination in April 2010 where the examiner similarly detailed the Veteran's description of the 1944 land mine explosion, and the fact he was not given hearing protection in service.  The examiner similarly diagnosed moderate to profound sensorineural hearing loss bilaterally with poor speech recognition.  After review of the record, in May 2010, the examiner indicated an opinion with regard to etiology would be "based on speculation" due to the lack of audiological testing in the military.  The in-service whisper tests of record "do not provide frequency or intensity specific information."

Under the law, "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In this case, the Board finds the examiner's opinions thoroughly explained and based on a complete and accurate review of the claims folder.  

The law also states, if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  The 2010 VA examination, therefore, provides neither positive nor negative support for the Veteran's claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("[t]he examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection").

In short, the Veteran complained of hearing loss as early as 1945, immediately upon separation from the military, related to an in-service land mine explosion he claims caused "temporary deafness."  Despite this complaint, the Veteran was never afforded a full audiological evaluation until 2009, decades after service, where he was found to have profound hearing loss.  No medical professional has definitively linked the Veteran's hearing loss to service, but both private and VA examiners acknowledge his in-service acoustic trauma with no hearing protection versus a complete lack of post-service acoustic trauma.  The Veteran, moreover, is competent to describe in-service injuries and on-going symptoms.  There are no medical opinions against this claim.  For these reasons, the Board finds the evidence is, at the least, in relative equipoise.  Service connection is warranted.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for bilateral sensorineural hearing loss is reopened.

Entitlement to service connection for bilateral sensorineural hearing loss is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


